            Case 1:20-cv-05162-LGS Document 74 Filed 06/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 TIGRAN OHANIAN, ET AL.,                                      :
                                              Plaintiffs, :
                                                              :   20 Civ. 5162 (LGS)
                            -against-                         :
                                                              :        ORDER
 APPLE INC., ET AL.,                                          :
                                                              :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

          WHEREAS, Defendant T-Mobile filed a motion to compel arbitration on September 3,

2020. Dkt. No. 30. Defendant Apple Inc. filed a motion to compel arbitration on September 3,

2020. Dkt. No. 33.

          WHEREAS, in the Opinion and Order dated March 9, 2021, the Court reserved decision

on Defendants’ motions to compel arbitration as to Plaintiff Ohanian. Dkt. No. 52.

          WHEREAS, by letter dated March 16, 2021, T-Mobile stated that it found an additional

document pertinent to its motion to compel arbitration following the March 9, 2021, Opinion. Dkt.

No. 53.

          WHEREAS, the parties are conducting depositions to be completed by June 30, 2021, in

relation to T-Mobile’s motion to compel arbitration. Dkt. No. 64.

          WHEREAS, the depositions and additional document may materially impact T-Mobile’s

motion to compel arbitration. It is hereby

          ORDERED that T-Mobile’s motion to compel arbitration is denied without prejudice.

T-Mobile shall file a renewed motion to compel arbitration by July 14, 2021. Ohanian shall file a

response by July 28, 2021. T-Mobile shall file a reply, if any, by August 4, 2021. The parties’
         Case 1:20-cv-05162-LGS Document 74 Filed 06/09/21 Page 2 of 2




initial memoranda shall not exceed twelve (12) pages and T-Mobile’s reply shall not exceed six (6)

pages. The Court will address the need for a bench trial following review of T-Mobile’s renewed

motion to compel arbitration.

The Clerk of Court is respectfully directed to close the motion at Dkt. No. 30.

Dated: June 9, 2021
       New York, NY




                                                 2
